11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Michael Travis Lay,                           * From the 350th District Court
                                                of Taylor County,
                                                Trial Court No. 9722-D.

Vs. No. 11-16-00133-CR                        * June 9, 2016

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.